Case: 15-10929    Date Filed: 12/10/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10929
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00008-MW-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

KENITRA GILMER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (December 10, 2015)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-10929     Date Filed: 12/10/2015   Page: 2 of 2


      Randolph Murrell, appointed counsel for Kenitra Gilmer, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Gilmer’s convictions and total sentence are AFFIRMED.




                                          2